Citation Nr: 0602343	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-34 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

 
THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for a psychiatric disability, other than post-
traumatic stress disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, wherein the RO denied service connection for 
PTSD, schizophrenia and a personality disorder.  

During the course of the appeal, jurisdiction over the 
veteran's claims folder was transferred to the Albuquerque 
New Mexico RO in April 2003, and to the Baltimore, Maryland 
RO in November 2003.  However, in an April 2004 statement, 
the veteran indicated that he continued to reside in New 
Mexico, and requested that jurisdiction over his claims 
folder be returned to the Albuquerque RO.  Thereafter, in an 
April 2005 statement to the RO, the veteran indicated that he 
was no longer residing in New Mexico, and requested that his 
claims folder be returned back to the RO in Baltimore, 
Maryland.  

The veteran and his wife testified at the RO before a 
decision review officer in July 2003.  A transcript of that 
hearing has been associated with the claims folder.  During 
the course of his hearing, the veteran expressed his desire 
to withdraw a claim of entitlement to service connection for 
post-traumatic stress disorder.  He submitted a signed 
statement to that effect in conjunction with his hearing. 
However, in his October 2003 substantive appeal, the veteran 
discussed his claimed stressors and requested assistance with 
their verification.  Subsequently, in an April 2005 statement 
to the RO, the veteran specifically indicated that he wanted 
to reopen his claim for service connection for PTSD.  
Therefore, the claim of whether new and material evidence has 
been received to reopen a claim for service connection for 
PTSD is referred to the RO for appropriation action. 

(Consideration of the underlying claim for service connection 
for a psychiatric disability, other than PTSD will be 
addressed in the remand section following the order of the 
decision below).





FINDINGS OF FACT

1.  By an April 1981 decision letter, the RO denied service 
connection for a nervous condition; the veteran was notified 
of the denial, but did not initiate an appeal.

2.  The evidence received since the April 1981 decision 
letter includes evidence that is neither duplicative nor 
cumulative of evidence previously of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for psychiatric disability, other than PTSD. 


CONCLUSIONS OF LAW

1.  An April 1981 decision letter, wherein the RO denied 
service connection for a nervous disorder, is final.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (1980).  

2.  New and material evidence has been received to reopen the 
appellant's claim for service connection for a psychiatric 
disability, other than PTSD.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.303, 3.156 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence, dated in 
March and April 2005.  In particular, the letters informed 
the veteran that to substantiate his new and material 
evidence claim he needed to submit evidence that was not in 
existence at the time VA initially denied his claim and it 
must demonstrate an association between his claimed 
"radiation exposure" and schizophrenia.  The veteran was 
instructed to submit or identify evidence relevant to his new 
and material evidence claim, to include a statement from a 
doctor, private or VA.  The letters advised the veteran that 
VA must make reasonable efforts to assist him in getting 
evidence, including service/personnel medical records, VA 
out-patient treatment records and examination reports, or 
relevant records held by any government agencies.  The 
veteran was told that it was his responsibility to submit all 
records not in the possession of a Federal agency, which 
includes records in his possession.  In addition, an October 
2005 supplemental statement of the case informed the veteran 
of the laws and regulations pertaining to new and material 
evidence claims, which became effective August 29, 2001.  
Thus, the discussion contain in these letters, as well as the 
substance of information provided in the supplemental 
statement of the case, collectively furnished the veteran 
notice of the types of evidence he still needed to send to 
VA, the types of evidence that VA would assist in obtaining, 
and in effect requested that the veteran provide VA with or 
identify any additional sources of evidence that he possessed 
or knew of that could help to substantiate his new and 
material evidence claim. 
Although the notice required by the VCAA may not have been 
provided until after the RO adjudicated the veteran's claim 
in January 2003, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  

Regarding VA's duty to assist, service medical and personnel 
records, post-service VA and private treatment reports, 
statements and sworn hearing testimony of the veteran are of 
record.  Accordingly, under these particular circumstances, 
the Board finds that VA did not have a duty to assist in this 
regard that remains unmet.

II.  Analysis

The veteran contends that he currently has a psychiatric 
disorder, other than PTSD, that is the result of exposure to 
radio frequency waves and hurricane effects while stationed 
aboard the USS Interpretor in the Spring of 1965 (see letter 
from the veteran to the RO, dated in June 2005).  

In an April 1981 decision letter, the RO denied the veteran's 
claim for service connection for a nervous disorder.  The 
veteran did not appeal, and the April 1981 decision letter 
became final.  38 C.F.R. §§ 20.300, 20.302 (1980).  The 
veteran requested that the claim be reopened in October 2001.  
The Board notes that 
38 C.F.R. § 3.156(a) was amended in August 2001, and that 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Because 
the veteran filed his claim at the RO in October 2001, the 
amended version of 38 C.F.R. § 3.156(a) governs this case.

As noted above, the veteran submitted the instant claim in 
October 2001.  It appears that the RO readjudicated the 
veteran's claim on a de novo basis as opposed to considering 
the claim on the basis of whether new and material evidence 
was received.  (Parenthetically, the Board notes that by a 
January 2003 rating action, the RO denied claims for service 
connection for schizophrenia and a personality disorder on a 
de novo basis as opposed to considering the claims on the 
basis of whether new and material evidence was received).  In 
this respect, the VCAA provided for the re-adjudication of 
claim that were denied as "not well- grounded," and became 
final during the period beginning on July 14, 1999, and 
ending on November 9, 2000. 38 U.S.C.A. § 5107, Historical 
and Statutory Notes, Effective Dates and Applicability 
Provisions (West Supp. 2001).  The VCAA also provides that 
such final claims are to be re-adjudicated "as if" the 
previous denial of that claim had not been made.  Id.

However, and as stated in the previous paragraph, the RO 
denied the veteran's claims for service connection for 
schizophrenia and a personality disorder on the merits and 
not as being "not well-grounded".  Moreover, the claims did 
not become final during the period beginning on July 14, 
1999, and ending on November 9, 2000.  As such, it was 
procedurally improper for the RO to adjudicate the claims as 
one for service connection, without first addressing the 
issues of finality.

For these reasons, the Board has listed the claim as whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for a psychiatric 
disability, other than PTSD.  Thus, the preliminary question 
of whether new and material evidence has been presented to 
reopen a previously denied claim is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination. 
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Evidence that was of record at the time of the RO's April 
1981 decision letter included the veteran's service medical 
and personnel records.  Service medical records include an 
April 1966 neuropsychiatric consult report, reflecting that 
the appellant was diagnosed as having a passive dependent 
personality.  At that time, a mental status examination was 
essentially normal (see neuropsychiatric clinic consult, 
dated in April 1966).  Service personnel records reflect that 
the veteran completed Radar School, had several unauthorized 
absences while stationed aboard the USS Interpreter and 
Mispillion in 1965 and 1966, respectively, and received an 
administrative discharge in early May 1966.  

Evidence added to the record since the April 1981 decision 
letter includes, but is not limited to, VA and private 
medical reports, dated from April 1981 to July 2003, 
reflecting that the veteran has been diagnosed with, residual 
type, schizophrenia (see treatment report, submitted by A. C. 
B., MSW, received by the RO in January 2002).  Thus, the 
newly received evidence adds to the veteran's claim as it 
shows that he has a current psychiatric disability, residual 
type, schizophrenia, something that was not previously shown 
in April 1981.  This is the sort of evidence that is so 
significant that it must be considered to fairly decide the 
merits of the underlying claim for service connection for a 
psychiatric disorder, other than PTSD, especially given that 
a psychiatric disorder was not previously of record in April 
1981.  It is therefore "new and material" evidence within 
the definition of 38 C.F.R. § 3.156 (2005).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder, 
other than PTSD is reopened; the appeal is granted to this 
extent only.


REMAND

With respect to the veteran's reopened claim for service 
connection for a psychiatric disorder, other than PTSD, the 
Board has determined that the medical evidence of record is 
not sufficient for adjudication purposes.  In this regard, 
the Board is of the opinion that a VA medical opinion 
addressing the etiology of his psychiatric disorder, 
currently diagnosed as, residual type, schizophrenia, should 
be obtained prior to final appellate review of the claim for 
service connection for a psychiatric disability, other than 
PTSD. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination by a person of 
appropriate expertise to determine the 
etiology of any currently diagnosed 
psychiatric disorder, to include, but not 
limited to, residual type, schizophrenia.  
The claims folder must be made available 
to and reviewed by the physician and any 
indicated studies should be performed.

A complete history of the psychiatric 
disorder(s) should be obtained from the 
veteran.  All indicated tests and studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(50 percent or better probability) that 
the veteran's passive dependent 
personality, diagnosed in April 1966, was 
an initial manifestation of any currently 
diagnosed psychiatric disorder(s), to 
include, residual type, schizophrenia.  
The supporting rationale for all opinions 
expressed should also be provided.
2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for a psychiatric disorder, 
other than PTSD on a de novo basis.  If 
the benefit sought on appeal remains 
adverse to the veteran, he should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


